DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is sent in response to Applicant’s communication filed on 12/16/2021 for application number 16/973,601.
 
Claims 1 – 9 are pending for examination.  Claims 1, 5 and 6 are independent claims.  Claims 7-9 are added.


Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US Patent Application 2009/0228832; hereinafter Cheng) in view of Matsuoka (US Patent 5953011; hereinafter Matsuoka). 


As to independent claim 1, Cheng teaches a display format determination apparatus comprising:
a memory configured to store instructions [Fig. 7, Para 0071 - read-only (non-volatile) memory (ROM) 702 coupled with bus 710 for storing static information and instructions for processor 707, and random access (volatile) memory (RAM) 703 coupled with bus 710 for storing information and instructions for processor 707]; and
a processor [Fig. 7, Para 0071 - processor 707] configured to execute the instructions to:
calculate, for each of a plurality of display formats that have individual hierarchical patterns of display items for displaying choices [Para 0021 - a multiple selection menu including a plurality of selectable hierarchical menu structures is displayed. In one embodiment, the multiple selection menu is for presenting a list of potential selections to a user, such as different text entry hierarchical menu structures – Examiner maps hierarchical menu structures to a plurality of display formats that have individual hierarchical patterns of display items], a predicted [Para 0022 - a portion of selectable items of the first menu level is shown, wherein the portion is chosen according to a probability of selection; Para 0024 - Various embodiments of the present invention provide a reduction of menu browsing stages by predicting possible browsing path in a menu hierarchy … a probabilistic determination as to which menu item of the first menu level that is most likely to be selected is made], on the basis of an index value representing, for each choice, a magnitude of a probability that each choice is selected [Para 0025 - an order of items the first menu level and an order of the items of the second menu level adapt based at least in part on a pattern of usage. The order of items, for example, may change to reflect how a pattern of usage dynamically alters the probabilities of selection for the items of the hierarchical menu structure; Para 0025 - As the probabilities are altered, the ordering of the items within the various menu levels can be altered such that those items with the highest probabilities of being selected are presented for easier selection – Examiner notes that the probability is considered as an index value]; and
select one of the display formats on the basis of the calculated predicted value [Para 0058 - a multiple selection menu including a plurality of selectable hierarchical menu structures is displayed; Para 0063 - responsive to a selection of an ideogram of the ideogram selection menu level, a multiple ideogram selection menu level of the hierarchical phonetic-to-ideogram conversion menu structure is displayed…the selection is made automatically based on the probability that a particular multiple ideogram will be used].
Although Cheng discusses selecting a data format from a plurality of data formats based on probabilities of menu items in a hierarchical pattern, Cheng does not appear to teach explicitly how the calculation is being performed.  However, Matsuoka teaches in the same field of endeavor:
calculate, for each of a plurality of display formats that have individual hierarchical patterns of display items for displaying choices, a predicted value representing a prediction of the number of the display items displayed until one of the choices in each of the hierarchical patterns is selected, on the basis of an index value representing, for each choice, a magnitude of a probability that each choice is selected [Col 22, lines 34-66 - The expected value of the operation cost for the display shown in FIG. 19A can be calculated as follows using the same selection probability …Col 2, lines 37-57 - According to the time-invariant Markov model, the operation models, the description based on the operation models, and the display format are updated each time C.sub.2 (.epsilon., K) operation histories are collected – Matsuoka provides various calculation method to determine an expected/predicted value for display formats based on historic probabilities of selection of individual items].
It would have been obvious to one of ordinary skill in art, having the teachings of Cheng and Matsuoka at the time of filing, to modify a method for presenting menu disclosed by Cheng to include the concept of a selection item display system using an adaptive type backend system required for user’s operation support disclosed by [Matsuoka, Col 1, lines 37-43].
One of the ordinary skill in the art wanted to be motivated to include the concept of a selection item display system using an adaptive type backend system required for user’s operation support disclosed by Matsuoka to improve the efficiency of the operations by automatically modifying and displaying the selection items [Matsuoka, Col 1, lines 37-43].

As to dependent claim 2, Cheng and Matsuoka teach the display format determination apparatus of claim 1.
Cheng further teaches: wherein each of the display items indicates one of the choices [Para 0021 - a multiple selection menu including a plurality of selectable hierarchical menu structures is displayed] or display of a next display screen.

As to dependent claim 3, Cheng and Matsuoka teach the display format determination apparatus of claim 1.
Cheng further teaches: wherein the processor is configured to execute the instructions to calculate an expected value of the number of the display items displayed until one of the choices is selected as the predicted value, using the probability that each choice is selected as the index value [Para 0025 - the hierarchical menu structure is dynamic such that orders of items of at least one menu level adapts based at least in part on a pattern of usage. For example, in some embodiments, an order of items the first menu level and an order of the items of the second menu level adapt based at least in part on a pattern of usage. The order of items, for example, may change to reflect how a pattern of usage dynamically alters the probabilities of selection for the items of the hierarchical menu structure. As the probabilities are altered, the ordering of the items within the various menu levels can be altered such that those items with the highest probabilities of being selected are presented for easier selection].

As to dependent claim 4, Cheng and Matsuoka teach the display format determination apparatus of claim 1.
Cheng further teaches: wherein the processor is configured to execute the instructions to 
calculate the predicted value for each of a plurality of predetermined display formats; and
select a display format with the smallest predicted value [Para 0029 - as items of different levels of the hierarchical menu structure are selected, part or all of the selections made (the selected browsing path) can be displayed at the top of the display screen – Examiner considers the rank as the predicted value and the highest rank (which is #1), the smallest value to be chosen].

As to independent claims 5 and 6, the claims are substantially similar to claim 1 and are rejected on the same ground.

As to dependent claim 7, Cheng and Matsuoka teach the display format determination apparatus of claim 1.
Cheng further teaches: wherein the hierarchical patterns comprise a hierarchical pattern including a first layer that includes the choices that are displayed on a first display screen [Para 0014 - a method for presenting a menu is provided, in which a first menu level of a hierarchical menu structure is displayed in a one-dimensional list].

As to dependent claim 9, Cheng and Matsuoka teach the display format determination apparatus of claim 1.
Cheng further teaches: wherein the number of the display items is the number of display items that are displayed from when at least one of the choices in each of the hierarchical patterns is displayed on a first display screen until one of the choices in each of the hierarchical patterns is selected. [Para 0032 - the second menu level associated with item 1 of the first menu level is displayed in response to a user selection. In yet another embodiment, the second menu level associated with item 1 of the first menu level is displayed in response to a user pre-selection, e.g. hovering].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Matsuoka, further in view of Han (US Patent Application 2005/0108657; hereinafter Han) and Iwema et al. (US Patent Application 2004/0021647; hereinafter Han). 

As to dependent claim 8, Cheng and Matsuoka teach the display format determination apparatus of claim 1.
Han teaches in the same field of endeavor:
wherein the hierarchical patterns comprise a hierarchical pattern that includes first to nth layers that are respectively displayed on first to n“ display screens, where n is an integer greater than or equal to 2 [Para 0015 - only menu items belonging to the same menu level are displayed together in one screen picture],
It would have been obvious to one of ordinary skill in art, having the teachings of Cheng, Matsuoka and Han at the time of filing, to modify a method for presenting menu disclosed by Cheng and a selection item display system using an adaptive type backend system required for user’s operation support disclosed by Matsuoka to include the concept of displaying hierarchical menu in mobile communication terminal disclosed by Han to provide a menu display apparatus and method wherein a mobile communication terminal user can access all menus using only direction keys [Han, Para 0019].
One of the ordinary skill in the art wanted to be motivated to include the concept of displaying hierarchical menu in mobile communication terminal disclosed by Han to provide a menu display apparatus and method wherein a mobile communication terminal user can access all menus using only direction keys [Han, Para 0019].
Iwema teaches in the same field of endeavor:
an i layer includes a choice and a display item that indicates display of an (i+1)th display screen, where i is an integer from 1 to n-1 [Fig. 6A, Para 0049 -  Context menu 506 contains four choices identified by text: "Edit"; "Format"; "Undo"; and "Redo." These menu choices are merely examples for the purpose of illustrating this aspect of the invention, and other menu choices representing other actions could be implemented. Similarly, four choices are displayed so as not overly obscure the drawing, but more or fewer choices could be presented. As seen in FIG. 6A, two of the choices in context menu 506 have an indicator 508 showing that additional choices are available in a lower level menu],
the nth layer includes a choice [Fig. 6A, Examiner notes that the last layer without lower level of menus would only have choices], and
the processor is configured to execute the instructions to display an (i+1)" layer on the (i+ 1)th display screen when the display item that indicates the display of the (i+1)th display screen is selected [Fig. 6B, Para 0049 - selecting "Edit" causes display of lower level context menu 516. Menu 516 displays four menu choices (or options) which are logical extensions of the original menu choice ("edit"): "cut," "copy," "paste" and "delete."].
It would have been obvious to one of ordinary skill in art, having the teachings of Cheng, Matsuoka, Han and Iwema at the time of filing, to modify a method for presenting menu disclosed by Cheng and a selection item display system using an adaptive type backend system required for user’s operation support disclosed by Matsuoka and displaying hierarchical menu in mobile communication terminal disclosed by Han to include the concept of enhanced on-object context menus disclosed by Iwema to overcome a need for systems, methods and user interfaces that provide improved context menus for pen-based user input [Iwema, Para 0010].
[Iwema, Para 0010].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takayama et al. (US Patent Application 2001/0002128)  – teaches a regular menu item arrangement made available to a user by providing a hierarchy menu including a layer from which an object is selected and a layer from which a predicate is selected, leading to an improvement in operability.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SANG H KIM/Primary Examiner, Art Unit 2176